El Juez Peesidente Señob del Tobo,
emitió la opinión del tribunal.
La sentencia en este caso se dictó sobre las alegaciones.
Los demandantes sostienen en sn demanda qne son due-ños de un condominio de diez y seis avas partes y noventa y ocho centésimas de otra sobre cierta finca rústica que des-criben debidamente y, además, que el demandado sin buena fe ni jnsto título detenta la finca descrita en su totalidad, privando a los demandantes de la posesión y dominio de su condominio. Solicitaron que se dictara sentencia conde-nando al demandado a restituirles el condominio en cuestión.
Alegó el demandado que la demanda no aducía hechos suficientes para determinar una causa de acción y la corte declaró la excepción con lugar. Los demandantes pidieron que la resolución se registrara como sentencia. Así se hizo y los demandantes interpusieron entonces el presente recurso de apelación.
La corte sentenciadora basó su resolución en que en la demanda no se alegó “un verdadero título sobre la finca reclamada, superior al que pueda tener el demandado;” en que tampoco se alegaron “hechos que acrediten cómo fue o es que vinieron a ser dueños (los demandantes) del men-cionado condominio;” en que no se expresa que el condomi-nio sea proindiviso, y en que no se consigna quién sea el dueño del condominio restante.
Los apelantes alegan que la corte sentenciadora erró. Tienen razón a nuestro juicio.
La Corte Suprema de California en el caso de Johnson v. Vance, 86 Cal. 129, 130, se expresó así:
*781“Esta es una acción de reivindicación. Se alega en la demanda que el día_de junio de 1887, la demandante ‘era dueña en pleno dominio, y con derecho a la posesión’ del terreno descrito (section 31, township 3 north, range 9 east, Mount Diablo base and meridian) y que posteriormente en el mismo mes el demandado en-tró en el terreno, desalojando a la demandante del mismo. Se in-terpuso una excepción previa general a la demanda y fué declarada sin lugar.”
*******
“Se sostiene que la excepción previa debió haber sido declarada con lugar porque la única alegación en la demanda respecto al tí-tulo de la demandante sobre la finca objeto de reivindicación es que ella era ‘dueña en pleno dominio,’ etc. Y se alega que esto era la expresión de una conclusión de derecho y no de un hecho último, siendo por tanto insuficiente. Este criterio no puede sostenerse. En el caso de Payne v. Treadwell, 16 Cal. 243, se hizo la misma ob-jeción a la demanda y fué desestimada, y la ley tal como allí fué establecida respecto a la suficiencia de una alegación semejante a la que aquí consideramos ha sido aprobada y seguida en numerosos casos posteriores. (Garwood v. Hastings, 38 Cal. 217; Turner v. White, 73 Cal. 299; Heeser v. Miller, 77 Cal. 192; Souter v. Maguire, 78 Cal. 543.)”
La anterior jurisprudencia resuelve los dos primeros motivos que tuvo el juez de distrito para declarar con lu-gar la excepción.
En cuanto a si el condominio es proindiviso, nos parece que resulta claramente de la demanda que lo es.
Y en cuanto a quién es el dueño del condominio restante, creemos que no puede considerarse la demanda como fatalmente defectuosa porque no lo alegue en términos ex-presos. Es suficiente que se diga que el demandado está en posesión de la totalidad de la finca sin buena fe ni justo título, privando con ello a los demandantes de su posesión y dominio del condominio de que son dueños. La contienda queda así debidamente entablada.
Debe revocarse la sentencia recurrida y declararse sin • lugar la excepción, concediéndose diez días al demandado, contados a partir del en que la sentencia de esta corte sea registrada en la corte inferior, para contestar la demanda.